DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This office action is responsive to the Amendment filed June 9, 2021 (herein referred to as “Amendment”).  As directed by the Amendment Claim 1 is amended.  Claim 2 is cancelled and therefore Claims 1 and 3-5 are pending and have been fully considered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted March 29, 2021 is noted.  The submission is in compliance with the provisions of 37 CFR 1.97 and 1.98.  Accordingly, the IDS is being considered by the Examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Miyake et al. (U.S. Patent Publ’n No. 2005/0229893 “Miyake”) in view of Oltmans et al. (U.S. Patent Publ’n No. 2012/0073527 “Oltmans”) and further in view of Holtzberg et al. (U.S. Patent No. 4,433,964 “Holtzberg”).
Regarding Claim 1, Miyake discloses the invention substantially as claimed, including an engine (E) having a crankcase body (1) including a bottom portion (defining chamber (5)) including a first crankshaft insertion hole (10B) and a tubular portion including the bottom portion integrally formed at one end in a first direction (see Figure 1) and including a case opening portion (1a) at the other end in the first direction.  Furthermore, Miyake discloses a crankcase cover (3) including a second crankshaft insertion hole (10A) and covering the case opening portion of the crankcase body (via surface (3A)), a crankshaft (9) inserted through the first crankshaft insertion hole (10B) and the second crankshaft insertion hole (10A), wherein the first direction is an up-down direction of the engine (see Figure 1) and the crankcase cover is detachably attached to an upper portion (1A) of the crankcase body (1) (see paragraph [0013]). Miyake does not specifically disclose that a cylinder base portion is located inside the crankcase body and a cylinder block is located outside the crankcase body.
However, Oltmans discloses an engine (2) is described having a crankcase (4), a liner (6) and a head assembly (8), wherein crankcase (4) is split along a plane defining a two part crankcase.  Oltmans discloses that a cylinder base portion (442) is located inside the crankcase body (4) and a cylinder block (440) is located outside the crankcase body (4).
Therefore, it would have been obvious to one with ordinary skill in the art at the time of the invention to modify the engine of Miyake by providing a cylinder base portion within the crankcase and a cylinder block located outside the crankcase as described in Oltmans in order to produce the cylinder block and crankcase as separate units to facilitate ease of maintenance and accessibility of interior portions of the engine.  
While Miyake discloses that a camshaft (22) is installed inside the crankcase body (see Figure 1), neither Miyake nor Oltmans discloses that the camshaft is arranged further on a lower side than the cylinder base portion.
However, Holtzberg discloses an engine (10) having a crankshaft (24) configured to drive a camshaft (32) through a set of timing gears (34), (36).  Holtzberg discloses that the camshaft (32) is arranged further on a lower side than the cylinder base portion (see Figure 1, rotating the engine of Holtzberg 90 degrees places the camshaft on a lower side of the engine, and positioned such that it is “lower” than the cylinder. 
Therefore, it would have been obvious to one with ordinary skill in the art at the time of the invention to modify the engine of Miyake by providing a camshaft located at a position lower than the cylinder as described in Holtzberg in order to facilitate reducing the overall size of the engine by enabling a more compact design.  
Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Miyake in view of Oltmans as applied to Claim 1 above, and further in view of Holtzberg et al. (U.S. Patent No. 4,433,964 “Holtzberg”).
Regarding Claims 3-5
However, Holtzberg discloses an engine (10) having a crankshaft (24) configured to drive a camshaft (32) through a set of timing gears (34), (36). Holtzberg discloses a valve mechanism that includes the timing gear ((34), (36)), the camshaft (32) that is rotatably supported by the bottom portion of the crankcase body (see Figure 2), a pair of lifters (48) that are swingably supported by the bottom portion of the crankcase body (see Figure 2), and a pair of rocker arms (52) which are swingably supported via a rocker arm shaft, and whose one end portion abuts against an intake valve or an exhaust valve (58) (see column 3, line 62 - column 4, line 10). Holtzberg disclose a pair of push rods (50) configured to connect the pair of lifters to the other end portions of the pair of rocker arms (see Figure 1), and a pair of valve springs (56) configured to respectively urge the intake valve and the exhaust valve in a valve closing direction (inherent function of springs (56)) and wherein the pair of push rods are accommodated in a push rod accommodation portion formed at a lower portion of the cylinder block (see Figure 1).  Further, Holtzberg discloses that the push rod accommodation portion is provided with a communication hole communicating with the inside of the crankcase body (see Figure 1), wherein the communication hole is provided at the lowest position when oil accumulated inside the crankcase body is discharged to the outside from a drain opening of the crankcase body.
Therefore, it would have been obvious to one with ordinary skill in the art at the time of the invention to modify the system of Miyake/Oltmans by providing the valve mechanism as described in Holtzberg in order to provide a well-known system of operating the intake and exhaust valves during engine operation.
Note: while Holtzberg discloses a horizontal-type engine, one of ordinary skill in the art could use the teachings of Holtzberg to modify/enhance the vertical-type engine of Miyake to provide the camshaft as shown in Figure 1 of Holtzberg.  

Response to Arguments
Applicant's arguments filed June 9, 2021 have been fully considered but they are not persuasive.   
Specifically, Applicant asserts that since the structure of Holtzberg is completely different from that of Miyake and Oltmans, an improper reliance on hindsight was used to form the combination of references set forth in the rejection.  
In response to the Applicant’s piecemeal analysis of the references, it has been held that one cannot show non-obviousness by attacking references individually where, as here, the rejections are based on combinations of references.  See MPEP § 2145(IV).   In response, Examiner submits that Holtzberg is being cited to illustrate that the claimed layout of engine elements is well-known in the art, namely the positioning of the camshaft relative to the cylinder base.  Herein, the claimed combination does not change the principle of operation of the primary reference or render the references inoperable for their intended purposes.  
In response to Applicant’s argument that the Examiner’s conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include In re McLaughlin, 443 F.2d 1392; 170 USPQ 209 (CCPA 1971).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES G MOUBRY whose telephone number is (571)270-5658.  The examiner can normally be reached on M-F 10AM - 6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay M Low can be reached on 571-272-1196.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GRANT MOUBRY/Primary Examiner, Art Unit 3747